DETAILED ACTION
Applicant’s amendment and remarks filed August 18, 2022 are acknowledged and entered.  Claims 1, 3-10, 13-21 and new claim 22 are under examination.  Any prior rejection that is not repeated or addressed below is either moot in view of canceled claims, or withdrawn in view of Applicant’s amendment requiring a cleaning liquid of at least 2M NaOH.

Claims Summary
	Claim 1 and its various embodiments are directed to a method of isolating an immunoglobulin comprising steps a) through e):
	a) Providing a separation matrix comprising at least 15 mg/ml multimers of immunoglobulin-binding alkali-stabilized Protein A domains covalently coupled to a porous support comprising cross-linked polymer particles having a pore size that corresponds to an inverse gel filtration chromatography Kd value of 0.69-0.85 for dextran of MW 110 kDa.  The separation matrix has a maximum pressure of at least 0.58 MPa when packed at 300 +/-10 mm bed height in a chromatography column having a diameter of 35 mm (claim 3).  The separation matrix is a Protein A chromatography column (claims 10 and 21).  
	b) Contacting a liquid sample comprising an immunoglobulin with said separation matrix.  The pH is 6-8 (claim 14).  The residence time of the liquid sample on the separation matrix is 2-20 minutes (claim 15);
	c) Washing the separation matrix with a washing liquid;
	d) Eluting the immunoglobulin from the separation matrix with an elution liquid; and,
	e) Cleaning the separation matrix with a cleaning liquid at least 2 M NaOH for 3 minutes or less.  In another embodiment, the cleaning liquid comprises more than 2 M NaOH (new claim 22).  Steps b) through e) are repeated at least 10 times (claim 13).  The method is performed in continuous or semicontinuous multicolumn chromatography process (claim 19), or in a periodic countercurrent chromatography (CPP) process (claim 20).
In other embodiments, the immunoglobulin comprises an Fc fusion protein (claim 4), has a hydrodynamic radius of at least 6.0 nm (claim 5), comprises a bispecific, trispecific or polyspecific antibody (claim 6), comprises a conjugated antibody (claim 8), or an antibody fragment (claim 9).  The method separates half antibodies or homodimeric antibodies from the bispecific, trispecific or polyspecific antibody (claim 7).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8-10, 13-15 and new claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigo et al. (WO 2015/005859 A1, cited in the IDS filed 6/25/2020, “Rodrigo”).  The claims are summarized above and correlated with the teachings of the prior art in bold font below.
Rodrigo discloses a separation matrix comprising mutated immunoglobulin- and Fc-binding polypeptides, mutated Staphylococcus Protein A (SpA) with improved alkaline stability, for affinity chromatography (isolating) of immunoglobulins (see pages 1-4) (claim 10).  Multimers of the Fc-binding polypeptides are disclosed (see page 9, lines 16-18).  The Fc-binding polypeptides are covalently coupled to a porous support comprising cross-linked polysaccharide or agarose polymer particles having Kav or Kd value (measured by inverse size exclusion chromatography) of 0.6-0.95 as measured with the probe molecule dextran of MW 110 kDa (see page 10, last full paragraph through page 11, first full paragraph) (claims 1 and 21).  The separation matrix comprises 5-20 mg/ml of the Fc-binding polypeptides or multimers coupled to the support material (see page 11, last paragraph) (claim 1).  
	Also disclosed is a method of isolating an immunoglobulin with the separation matrix, including the steps of contacting a liquid sample (e.g., clarified cell broth described on page 15, second paragraph) comprising an immunoglobulin with the separation matrix (adsorption buffer having pH 7.4 (see page 18, lines 27-28)) (claim 14) with a residence time of 2.4 minutes (see page 19, lines 6-10) (claim 15), washing the separation matrix with a washing liquid, eluting the immunoglobulin from the matrix with an elution liquid and cleaning the matrix with a cleaning liquid, repeated at least 10 times (see page 13, line 28 through page 14, line 2, and page 14, last paragraph).  Rodrigo discloses a cleaning liquid comprising 0.1-2.0 M NaOH or KOH (see page 14, lines 29-30) (claims 1 and 13).
Claim 1 requires a contact time between the separation matrix and the cleaning liquid of 3 minutes or less.  The teachings of Rodrigo are outlined above.  Rodrigo discloses cleaning with up to 2M NaOH, but does not provide the cleaning time with that concentration of NaOH.  Rodrigo discloses a cleaning time of 10 minutes with 0.5 M NaOH (see pages 19-20).  It would have been obvious to have shortened the cleaning time to less than 10 minutes in a process of optimizing the time needed for cleaning with a higher concentration of NaOH, such as 2M, a concentration suggested by Rodrigo.  One would have had a reasonable expectation of success that a shorter cleaning time would have been required with a higher concentration of NaOH.  Similarly, although Rodrigo’s method does not suggest a concentration above 2M NaOH, it would have been obvious to optimize the cleaning step with both the cleaning liquid and the time required for cleaning in order to save time.  One would have had a reasonable expectation of success in increasing Rodrigo’s concentration of NaOH from 2M to higher than 2M, and determining the requisite cleaning time, since the concentration of the cleaning liquid and the cleaning time are result effective variables (claim 22).
	Claim 3 is directed to an embodiment wherein the separation matrix has a maximum pressure of at least 0.58 MPa when packed at 300 +/-10 mm bed height in a chromatography column having a diameter of 35 mm, which describes a feature that is expected of the Rodrigo/Berg matrix since the matrix used by the instant claims is the same as that used by Rodrigo in view of Berg.  
Regarding claims 4, 8 and 9, which further characterize the antibody that can be bound by the matrix, Rodrigo discloses antibody fragments, fusions, conjugates, as well as the Fc portion (see page 4, lines 15-24).  
Regarding claim 5, which further characterizes the immunoglobulin as having a hydrodynamic radius of at least 6.0 nm, this feature is not specifically disclosed by Rodrigo, but it is expected that the Rodrigo matrix is capable of isolating such immunoglobulins since the matrix is the same as that used by the instant claims.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Applicant’s arguments filed August 18, 2022 have been carefully considered but fail to persuade.  Applicant argues that the Office’s assertion of obviousness is not supported by a nexus between the range of concentration of NaOH and the range of cleaning time or 3 minutes or less.  Specifically, Applicant asserts that there is no evidence of the nature of the mathematical relationship between cleaning time and concentration of NaOH such that one would be able to conclude that higher concentration of NaOH results in less cleaning time, as claimed.  Applicant also asserts that such a relationship is unpredictable in the chemical arts.
In response to Applicant’s arguments, the method step that the rejection sets forth as obvious is the step of cleaning the separation matrix after the immunoglobulin has been eluted from the matrix.  Optimizing Rodrigo’s cleaning step to shorten the time required would have been obvious, with a reasonable expectation of success.  The concentration of NaOH and the time required for cleaning the matrix are result effective variables.  Applicant has not demonstrated any unexpected relationship between the two variables, or any unexpected results of increasing concentration with decreasing time, as it pertains to cleaning.  Applicant’s arguments cannot take the place of evidence.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigo et al. (WO 2015/005859 A1, cited in the IDS filed 6/25/2020, “Rodrigo”) as applied to claim 1 above, and further in view of Brinkmann et al. (US 2010/0256338, “Brinkmann”).  Claims 6 and 7 are directed to embodiments wherein the immunoglobulin is bispecific, trispecific or polyspecific, and wherein the method separates half antibodies or homodimeric antibodies from bispecific, trispecific or polyspecific antibodies.  Rodrigo’s teachings are outlined above.  Rodrigo does not specifically name antibodies that are bispecific, trispecific or polyspecific, nor does Rodrigo appreciate that the method would separate them from half antibodies or homodimeric antibodies.  However, it would have been obvious to have applied Rodrigo’s method to isolate bispecific, trispecific or polyspecific antibodies since they are types of antibodies that have pharmaceutical value (see Brinkmann, abstract and paragraph [0002]).  One would have had a reasonable expectation of success given that Brinkmann isolated polyspecific antibodies using Protein A affinity chromatography (see paragraph [0159]).  Although Rodrigo did not appreciate that the method has the capability of separating bispecific, trispecific or polyspecific from half antibodies or homodimeric antibodies, it would have been a natural outcome of the doing what the prior art suggests.  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rodrigo et al. (WO 2015/005859 A1, cited in the IDS filed 6/25/2020, “Rodrigo”) as applied to claim 1 above, and further in view of Bryntesson et al. (U.S. 7,901,581 B2, cited in the IDS filed 6/25/2020, “Bryntesson”).  Claims 19 are 20 are directed to embodiments wherein the method is performed in a continuous or semicontinuous multicolumn chromatography process, or in a periodic countercurrent process.  The teachings of Rodrigo are outlined above, however, it does not appear that Rodrigo discloses continuous chromatography.  However, it would have been obvious to have improved upon Rodrigo’s chromatography method by increasing its capacity in a continuous or semi-continuous manner as described in Bryntesson with the advantages of maximizing resins, reducing processing times, and reducing buffer requirements, among other advantages (see col. 1, lines 24-32).  One would have had a reasonable expectation of success given that Bryntesson discloses the production (i.e., isolation) of antibodies, for example, using the continuous method (see col. 6, lines 39-41).  Therefore, the claimed embodiments would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 

Claims 1, 3-10, 13-15 and 19-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 10,730,908 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other.  Patented claim 2 differs from instant claim 1 by reciting a limitation requiring that the cross-linked polymer particles have a volume-weighted median diameter (d50, v) of 56-70 micrometers and a dry solids weight of 55-80 mg/ml.  In that respect, patented claim 2 is a species of the broader instant claim 1, which does not recite that limitation.  Patented claim 18 is directed to cleaning liquid comprising at least 2M NaOH, which renders obvious concentrations higher than 2M.  Patented claim 15 is directed to an embodiment wherein the cleaning time is 3 min or less.  Taken together, the patented claims render obvious the instant claims.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stacy B. Chen whose telephone number is 571-272-0896.  The examiner can normally be reached on M-F (7:00-4:30).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/STACY B CHEN/Primary Examiner, Art Unit 1648